In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0001V
                                          UNPUBLISHED


    THERESA COLLINS,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: September 23, 2020
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On January 2, 2019, Theresa Collins filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine received on October
28, 2017. Petition at 1; Stipulation, filed at September 23, 2020, ¶¶ 2-4. Petitioner further
alleges that the vaccine was administered in the United States, that she experienced the
residual effects of this condition for more than six months, and there has been no prior
award or settlement of a civil action for damages as a result of her condition. Petition at
1, 5; Stipulation at ¶¶ 3-5.“Respondent denies that petitioner sustained a SIRVA Table
injury; denies that her alleged shoulder injury was caused by the vaccine; and denies that
her current condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Nevertheless, on September 23, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            •   A lump sum of $55,000.00 in the form of a check payable to Petitioner;
                and

            •   A lump sum of $971.39 in the form of a check jointly payable to
                petitioner and

                                         DHHR/HMS Tort Recovery
                                         P.O. Box 11073
                                         Charleston, West Virginia 25339
                                         File Number 145511

        Petitioner agrees to endorse the check to DHHR/HMS Tort Recovery.

Stipulation at ¶ 8. These amounts represent compensation for all items of damages that
would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2